COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        In re Max F. Stovall and Max F. Stovall, P.C.

Appellate case number:      01-19-00192-CV

Trial court case number: 2017-34723

Trial court:                133rd District Court of Harris County

        Relators, Max F. Stovall and Max F. Stovall, P.C., have filed a petition for writ of
mandamus challenging the trial court’s March 5, 2019 order (1) denying Relators’ motion for
protective order and (2) ordering Relators to provide a copy of the order, within 5 days, to JP
Morgan Chase Bank with instructions to produce certain requested account records. In conjunction
with the petition, Relators have filed a motion requesting a temporary stay of the trial court’s order
pending this Court’s resolution of the petition.
        Relator’s motion for a temporary stay of the trial court’s order is granted and it is ordered
that the trial court’s March 5, 2019 order in the above-referenced trial court cause is stayed. See
TEX. R. APP. P. 52.10(b). This stay is effective until the mandamus petition in this Court is finally
decided or the Court otherwise orders the stay lifted. See id. Any party may file a motion for
reconsideration of the stay. See TEX. R. APP. P. 52.10(c).
        It is further ordered that the real parties in interest file their response, if any, to relator’s
petition for writ of mandamus by no later than April 11, 2019.


        It is so ORDERED.

Judge’s signature: ____/s/ Justice Sarah B. Landau_
                                  Acting individually


Date: _March 20, 2019___